Citation Nr: 0117425	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-47 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
migraine headaches and, if so, whether all the evidence both 
old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.

The veteran was afforded personal hearings at the RO in 
December 1996 and June 1997.


FINDINGS OF FACT

1.  In a September 1992 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim seeking entitlement to service 
connection for migraine headaches.  The veteran did not 
initiate an appeal, and the decision became final.

2.  The evidence added to the record subsequent to the 
September 1992 decision by the RO, and pertaining to her 
migraine headaches claim, consists of VA and private medical 
records, a lay statement, and the veteran's own statements 
and hearing testimony.

3.  Evidence submitted since the September 1992 RO decision, 
when viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for migraine headaches.  


CONCLUSIONS OF LAW

1.  The September 1992 RO decision which determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for migraine 
headaches is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (2000). 

2.  Additional evidence received since the September 1992 
rating decision is new and material; thus, the claim for 
service connection for migraine headaches is reopened.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a) (2000).  If new 
and material evidence is presented or secured with respect to 
the claim, the Secretary shall reopen the claim and review 
the former disposition.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the legal hurdle adopted in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and related cases, see e.g. Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein, because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

The RO determined that service connection was not established 
for migraine headaches in an August 1977 rating decision.  
The rating decision notice letter, also dated in August 1977, 
indicated that a migraine headaches disorder was neither 
incurred in nor aggravated by the veteran's period of active 
service.  Following the August 1977 notification of the 
decision, the veteran did not perfect a timely appeal.  The 
veteran sought to reopen her claim in February 1992.  By 
means of  September 1992 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
migraine headaches.  The veteran was notified of this 
decision in November 1992, and submitted a notice of 
disagreement in January 1993.  A statement of the case was 
issued in March 1993.  However, the veteran failed to supply 
VA with a substantive appeal within the requisite time 
period; therefore, the September 1992 RO decision is final.  

Subsequently, in July 1996, the RO again determined that no 
new and material evidence had been submitted sufficient to 
reopen the veteran's claim for service connection for 
migraine headaches.  Review of the record shows that the 
veteran did perfect a timely appeal to the July 1996 RO 
decision

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the September 1992 RO 
decision.

The pertinent evidence of record at the time that the RO 
considered this issue in September 1992, shown to consist of 
the veteran's service medical records and VA medical records, 
will be briefly summarized.

The veteran's service medical records includes a Report of 
Medical Examination dated in December 1973, at the time of 
the veteran's service enlistment.  Neurologic clinical 
evaluation was described as normal.  A Report of Medical 
History, completed by the veteran in the course of her 
enlistment examination, shows that she denied ever having 
frequent or severe headaches.  An October 1975 health record 
notes that the veteran complained of headaches for the past 
three nights, and of recurrent headache and dizziness.  Viral 
syndrome was diagnosed.  In addition, a Report of Medical 
Examination dated in December 1976, at the time of the 
veteran's service separation, shows that neurologic clinical 
evaluation was described as normal.

A VA rating examination report dated in June 1977 shows that 
the veteran complained of headaches when her eyes were 
strained.  The diagnosis was headaches, questionably related 
to vision problems.  

A VA neuropsychiatric examination report, also dated in June 
1977, shows that while the veteran complained of experiencing 
migraine headaches, no neurological diagnoses were presented.  
The examiner noted that the veteran's history of headaches 
was not typical migraine or tension headaches.  The examiner 
further opined that the basic problem appeared to be related 
to chronic eye strain.  

Additionally, review of a VA general medical examination 
report, dated in May 1992, shows that the veteran neither 
complained of or was diagnosed as having migraine headaches.  

Evidence submitted since the RO's September 1992 decision 
includes, in pertinent part, private and VA medical records, 
hearing transcripts, and a lay statement.

Evidence received in September 1995, included a private 
medical record dated in July 1978, which shows that the 
veteran complained of migraine headaches.  She noted that the 
headaches were occurring more often than usual lately, were 
mostly frontal in nature, and that she did not take any 
medication in order to treat the headaches.  

In the course of her December 1996 personal hearing, the 
veteran indicated that she first had problems with headaches 
in 1975, causing her to feel weak and have a feeling almost 
like blindness on the right side of her face.  She added that 
she had continued to experience similar type headaches 
throughout the remainder of her period of active service up 
to the present time.  She added that she was usually disabled 
for two days after experiencing such headaches.  

A VA medical record dated in March 1997 shows that the 
veteran complained of migraine headaches since 1974; a 
diagnosis was not provided.  

As noted above, the veteran was also afforded a personal 
hearing in June 1997.  Concerning her claim relating to 
entitlement to service connection for migraine headaches, she 
testified that the headaches had gotten worse over the years, 
and that while she had been told in the past by medical 
providers that her headaches were related to eye strain, she 
added that she did not have eye strain.

A lay statement dated in October 1998, and shown to have been 
submitted by a service person who claims to have served with 
the veteran during the veteran's period of active duty, 
indicates that the lay witness asserted that the veteran 
suffered from headaches during that time.  She added that 
during one such migraine headache episode the veteran 
indicated that she had temporarily lost her vision.  See VA 
Form 21-4138 (JF), Statement in Support of Claim.  

A letter received at the RO, dated in September 1999, and 
written by a private physician, Rosa A. Tang, M. D., shows 
that the physician had reviewed the veteran's service medical 
records from 1975.  The doctor opined that it was at least as 
likely as not that the veteran suffered a severe migraine 
vascular or atypical headache during her initial transient 
loss of vision episode in her left eye, and that her previous 
diagnosis of eye strain did not mitigate the episodic 
transient loss of vision suffered by the veteran.  The 
physician provided a diagnosis of chronic atypical migraine 
since 1975.  

A private medical report, dated in July 2000, indicates that 
the veteran gave a history of an acute onset of a migraine-
type ophthalmic headache in 1975.  The veteran also described 
the headaches as occurring rather frequently.  The examining 
physician noted that the veteran should be seen by a 
neurologist who specifically deals with ophthalmologic 
headaches.  A diagnosis was not shown to have been included 
as part of the examination report.  

Also of record is a private neurological consultation 
examination report dated in August 2000.  Review of the 
report indicates that VA records dating back to June 1977 
were reviewed by the examiner.  The diagnoses were shown to 
include migraine headaches by history dating back to 1975 
occurring once every month or two and treated successfully 
with over-the-counter medications at first but now with 
Motrin and Midrin; and atypical left visual loss of uncertain 
etiology.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen her claim for service connection 
for migraine headaches.  "New" evidence has been submitted, 
specifically, the above discussed September 1999 letter 
provided by a private physician, Dr. Tang, which essentially 
provides a nexus between the veteran's claimed migraine 
headaches disorder and her period of service.  Accordingly, 
the Board finds that new and material evidence has been 
received with regard to the veteran's claim for service 
connection for migraine headaches.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for migraine 
headaches.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for migraine headaches is 
reopened, and to this extent the appeal is granted.  


REMAND

Having reopened the claim for service connection for migraine 
headaches, de novo review of all the evidence is indicated.  
The Board has a duty to assist the veteran in the development 
of facts pertinent to her claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 3.159 (2000).  This duty to assist involves 
obtaining relevant medical reports and examinations where 
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In this instance, it is clear that the veteran currently 
suffers from a history of migraine headaches.  This fact, 
coupled with the fact that a private medical physician, Dr. 
Tang, has recently opined that the veteran's claimed migraine 
headache disorder is, in essence, related to a severe 
vascular or atypical migraine headache incurred during the 
veteran's period of service in 1975, necessitates, in the 
opinion of the Board, that a professional medical opinion be 
sought as to the etiology of the veteran's current migraine 
headaches-related problems.  

In view of the foregoing, further appellate consideration 
will be deferred and the issue is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers who 
treated her for migraine headache-related 
problems since her service separation.  
After securing the necessary release(s), 
the RO should obtain these records.  All 
pieces of correspondence, as well as any 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
her representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000).

2.  The RO should take the appropriate 
action to obtain all VA treatment records 
from the VA medical facility located in 
Houston, Texas dated from March 1997 to 
the present regarding treatment received 
by the veteran for her claimed migraine 
headache disorder.  In the event that 
these records can not be so obtained, the 
RO must provide an explanation to the 
veteran as to the reasons why the 
requested records were not associated 
with the record.  All records obtained 
should be added to the claims folder.

3.  Thereafter, the veteran should be 
scheduled for a comprehensive VA 
neurologic examination to determine the 
nature and extent of any migraine 
headache pathology.  All indicated tests 
should be conducted.  The claims file and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  If a diagnosis 
of migraine headaches is made, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that the disorder is 
related to service.  The examiner should 
also be asked to specifically provide 
comment regarding the September 1999 
letter provided by Dr. Tang, as well as 
the above-mentioned two private medical 
reports, dated in July and August 2000.  
The examination report must reflect a 
review of pertinent material in the 
claims folder, including the service 
medical records.  The report of the 
examination should include the complete 
rationale for all opinions expressed.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA neurologist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for 
migraine headaches.  See Hodge, supra.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



